Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 12-13, 16, 23-25, and 28 have been amended; No claims have been added or canceled. Claims 1-30 are subject to examination.

Response to Arguments
Applicant's arguments filed 06/09/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "Takeda describes a UE "detect[ing] control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as "HARQ-ACKs") ... for the PUSCH scheduled by the PDCCH/EPDCCH ... is included." Id. [0055]. But identifying a time period for transmitting HARQ-ACK feedback based on received control signaling as described by Takeda is not the same as and does not teach or suggest "receiving a configuration message indicating that the UE is to report a content processing time of the UE," as claimed.
…
Additionally, because Takeda does not teach or suggest "receiving a configuration message indicating that the UE is to report a content processing time of the UE," it follows that Takeda also does not teach or suggest "transmitting an indication of the content processing time ... in accordance with the configuration message," as recited in amended independent claim 1."

Examiner's Response:
The Examiner respectfully disagrees. The Takeda reference, in view of  YIN, teaches the claim limitations 
"receiving a configuration message indicating that the UE is to report a content processing time of the UE
…
transmitting an indication of the content processing time in one or more uplink transmissions to the network device in accordance with the configuration message". 
Takeda teaches that UE identifies a predetermined time period to transmit HARQ-ACK when it detects DCI, wherein DCI assigns transmission and reception in shortened TTIs (Par. 0055);  the UE reports different processing latencies when HARQ-ACK feedback, in response to DL data, is sent in PUCCH transmission is defined (Par. 0109); UE takes longer time to process larger downlink data, as well as, longer time to transmit HARQ-ACK on PUCCH (0116).
YIN teaches if a compact DCI is supported for URLLC PDSCH scheduling, the PDSCH-to-HARQ-timing indicator field may be removed from the DCI. In this case, the UE 102 may determine the HARQ-ACK timing based on the processing time requirements … pre-defined/configured HARQ-ACK timing table can be used (Par. 0184);  If the TB size is smaller than or equal to a threshold P0, the HARQ-ACK is reported k0 subslots after the last symbol of the PDSCH transmission, (Par. 0166).
Takeda and YIN, each disclose UE receives DCI and determines HARQ-ACK  report time based on transport block size (TBS) for PDSCH. A person of ordinary skill would have recognized that “DCI without PDSCH-to-HARQ-timing indicator field” of YIN could have been substituted for the “DCI” of Takeda to indicate UE to identify timing for HARQ-ACK and report processing time according to the TBS for PDSCH (scheduled by DCI). Note that “timing” to report HARQ-ACK based on processing time of PDSCH is by itself a content processing timing report.  
The claims merely recites “a configuration message indicating that the UE is to report”, therefore the examiner contends that “the DCI without PDSCH-to-HARQ-timing indicator field”, in fact be interpreted to be the configuration message because absence of “PDSCH-to-HARQ-timing indicator field” can be interpreted by the UE to determine “timing” of HARQ-ACK, which is essentially content processing timing report. The Examiner advises the applicant to further define the “configuration message” limitation of the claims. By this rationale, Takeda, in view of  YIN, teaches the claimed limitations. See the updated rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Allowable Subject Matter
Claim 9-11, 13-14, 22, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-8, 12, 15-18, 20-21, 23, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (Takeda hereafter) (US 20190007942 A1) in view of YIN (YIN hereafter) (US 20220070900 A1).

Regarding claim 1, Takeda teaches, A method for wireless communication at a user equipment (UE), comprising: 
	receiving a configuration message that the UE is to report a content processing time of the UE (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify … a predetermined time period, in which the timing to transmit … “HARQ-ACKs” … for the PDSCH, Par. 0055;  the UE capability signaling reported when HARQ-ACK feedback in response to DL data is sent in PUCCH transmission is defined. That is, when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109; physical layer signaling (for example, DCI, Par. 0225;  “signals” may be “messages.”, Par. 0211 [Note that HARQ-ACK feedback in PUCCH transmission is defined implies it is predetermined, also evident in YIN reference]);
receiving one or more downlink transmissions from a network device (Takeda; FIG. 5A … when DL data is received, Par. 0091; a downlink shared channel (PDSCH: Physical Downlink Shared CHannel), which is used by each user terminal 20 on a shared basis … User data … are communicated in the PDSCH, Par. 0148); 
processing one or more downlink signals received in the one or more downlink transmissions (Takeda; FIG. 5A is a diagram to explain the processing procedure … when DL data is received, downlink control information (DL assignment) is decoded, and DL data is demodulated and decoded based on the decoded downlink control information, Par. 0091); 
determining a content processing time associated with the UE processing of the one or more downlink signals (Takeda; the processing time may fluctuate depending on the size of data (TBS: Transport Block Size) and the amount of frequency resources (the number of PRBs (Physical Resource Blocks)), Par. 0107); and 
transmitting an indication of the content processing time in one or more uplink transmissions to the network device (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109 [Note that YIN reference teaches HARQ-ACK timing is based on processing time, hence content processing time indication is in PUCCH]) in accordance with the configuration message (Takeda; “HARQ-ACKs” … for the PDSCH … scheduled by the … DCI, Par. 0055 [Note that according to the scheduled PDSCH, timing of HARQ-ACK transmission is based on TBS for PDSCH]).  
Reference Takeda teaches that when UE detects DCI, the UE identifies a predetermined time period to transmit HARQ-ACK (Par. 0055) and  the UE reports different processing latencies when HARQ-ACK feedback is in defined PUCCH transmissions (Par. 0109).
Reference Takeda does not explicitly teach DCI indicates UE to report content processing time.
Reference YIN teaches if a compact DCI is supported for URLLC PDSCH scheduling, the PDSCH-to-HARQ-timing indicator field may be removed from the DCI. In this case, the UE 102 may determine the HARQ-ACK timing based on the processing time requirements … pre-defined/configured HARQ-ACK timing table can be used (Par. 0184);  If the TB size is smaller than or equal to a threshold P0, the HARQ-ACK is reported k0 subslots after the last symbol of the PDSCH transmission, (Par. 0166).
Takeda and YIN, each disclose UE receives DCI and determines timing to report HARQ-ACK based on processing time of PDSCH payload. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that “DCI without PDSCH-to-HARQ-timing indicator field” of Yin could have been substituted for the “DCI” of Takeda because both DCI serve the purpose of identifying timing for HARQ-ACK. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing UE to report different processing latencies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of “DCI without PDSCH-to-HARQ-timing indicator field” as taught by YIN in order to indicate UE to report latency (YIN; Par. 0184).

Regarding claim 16, Takeda teaches, A method for wireless communication at a network device, comprising: 
	transmitting, to a user equipment (UE), a configuration message that the UE is to report a content processing time of the UE (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify … a predetermined time period, in which the timing to transmit … “HARQ-ACKs” … for the PDSCH, Par. 0055;  the UE capability signaling reported when HARQ-ACK feedback in response to DL data is sent in PUCCH transmission is defined. That is, when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109; physical layer signaling (for example, DCI, Par. 0225;  “signals” may be “messages.”, Par. 0211 [Note that HARQ-ACK feedback in PUCCH transmission is defined implies it is predetermined, also evident in YIN reference]);
transmitting one or more downlink transmissions to the UE (Takeda; FIG. 5A … when DL data is received, Par. 0091; a downlink shared channel (PDSCH: Physical Downlink Shared CHannel), which is used by each user terminal 20 on a shared basis … User data … are communicated in the PDSCH, Par. 0148); 
receiving, from the UE in one or more uplink transmissions (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109)  and in accordance with the configuration message (Takeda; “HARQ-ACKs” … for the PDSCH … scheduled by the … DCI, Par. 0055 [Note that according to the scheduled PDSCH, timing of HARQ-ACK transmission is based on TBS for PDSCH]), an indication of the content processing time associated with the UE processing one or more downlink signals transmitted in the one or more downlink transmissions (Takeda; FIG. 5A is a diagram to explain the processing procedure … when DL data is received, downlink control information (DL assignment) is decoded, and DL data is demodulated and decoded based on the decoded downlink control information, Par. 0091; the processing time may fluctuate depending on the size of data (TBS: Transport Block Size) and the amount of frequency resources (the number of PRBs (Physical Resource Blocks)), Par. 0107); and 
transmitting downlink control information to the UE scheduling a downlink transmission and an uplink transmission in response to the downlink transmission based at least in part on the indication of the content processing time from the UE (Takeda; The network configures the timing to send HARQ-ACK feedback to the user terminal via PUCCH transmission based on the received UE capability information, Par. 0118; when the user terminal detects control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs” (Hybrid Automatic Repeat reQuest-Acknowledgements), “ACKs/NACKs,” “A/Ns,”, etc.) for the PDSCH, Par. 0055).
Reference Takeda teaches that when UE detects DCI, the UE identifies a predetermined time period to transmit HARQ-ACK (Par. 0055) and  the UE reports different processing latencies when HARQ-ACK feedback is in defined PUCCH transmissions (Par. 0109).
Reference Takeda does not explicitly teach DCI indicates UE to report content processing time.
Reference YIN teaches if a compact DCI is supported for URLLC PDSCH scheduling, the PDSCH-to-HARQ-timing indicator field may be removed from the DCI. In this case, the UE 102 may determine the HARQ-ACK timing based on the processing time requirements … pre-defined/configured HARQ-ACK timing table can be used (Par. 0184);  If the TB size is smaller than or equal to a threshold P0, the HARQ-ACK is reported k0 subslots after the last symbol of the PDSCH transmission, (Par. 0166).
Takeda and YIN, each disclose UE receives DCI and determines timing to report HARQ-ACK based on processing time of PDSCH payload. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that “DCI without PDSCH-to-HARQ-timing indicator field” of Yin could have been substituted for the “DCI” of Takeda because both DCI serve the purpose of identifying timing for HARQ-ACK. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing UE to report different processing latencies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of “DCI without PDSCH-to-HARQ-timing indicator field” as taught by YIN in order to indicate UE to report latency (YIN; Par. 0184)..

Regarding claim 25, Takeda teaches, An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor, memory coupled with the processor (Takeda; user terminal, Par. 0148); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (Takeda; user terminal, Par. 0148): 
receive a configuration message that the UE is to report a content processing time of the UE (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify … a predetermined time period, in which the timing to transmit … “HARQ-ACKs” … for the PDSCH, Par. 0055;  the UE capability signaling reported when HARQ-ACK feedback in response to DL data is sent in PUCCH transmission is defined. That is, when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109; physical layer signaling (for example, DCI, Par. 0225;  “signals” may be “messages.”, Par. 0211 [Note that HARQ-ACK feedback in PUCCH transmission is defined implies it is predetermined, also evident in YIN reference]);
receive one or more downlink transmissions from a network device (Takeda; FIG. 5A … when DL data is received, Par. 0091; a downlink shared channel (PDSCH: Physical Downlink Shared CHannel), which is used by each user terminal 20 on a shared basis … User data … are communicated in the PDSCH, Par. 0148); 
process one or more downlink signals received in the one or more downlink transmissions (Takeda; FIG. 5A is a diagram to explain the processing procedure … when DL data is received, downlink control information (DL assignment) is decoded, and DL data is demodulated and decoded based on the decoded downlink control information, Par. 0091); 
determine the content processing time associated with the UE processing of the one or more downlink signals (Takeda; the processing time may fluctuate depending on the size of data (TBS: Transport Block Size) and the amount of frequency resources (the number of PRBs (Physical Resource Blocks)), Par. 0107); and 
transmit an indication of the content processing time in one or more uplink transmissions to the network device (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109) in accordance with the configuration message (Takeda; “HARQ-ACKs” … for the PDSCH … scheduled by the … DCI, Par. 0055 [Note that according to the scheduled PDSCH, timing of HARQ-ACK transmission is based on TBS for PDSCH]).  
Reference Takeda teaches that when UE detects DCI, the UE identifies a predetermined time period to transmit HARQ-ACK (Par. 0055) and  the UE reports different processing latencies when HARQ-ACK feedback is in defined PUCCH transmissions (Par. 0109).
Reference Takeda does not explicitly teach DCI indicates UE to report content processing time.
Reference YIN teaches if a compact DCI is supported for URLLC PDSCH scheduling, the PDSCH-to-HARQ-timing indicator field may be removed from the DCI. In this case, the UE 102 may determine the HARQ-ACK timing based on the processing time requirements … pre-defined/configured HARQ-ACK timing table can be used (Par. 0184);  If the TB size is smaller than or equal to a threshold P0, the HARQ-ACK is reported k0 subslots after the last symbol of the PDSCH transmission, (Par. 0166).
Takeda and YIN, each disclose UE receives DCI and determines timing to report HARQ-ACK based on processing time of PDSCH payload. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that “DCI without PDSCH-to-HARQ-timing indicator field” of Yin could have been substituted for the “DCI” of Takeda because both DCI serve the purpose of identifying timing for HARQ-ACK. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing UE to report different processing latencies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of “DCI without PDSCH-to-HARQ-timing indicator field” as taught by YIN in order to indicate UE to report latency (YIN; Par. 0184).

Regarding claim 28, Takeda teaches, An apparatus for wireless communication at a network device, comprising: 
a processor, memory coupled with the processor (Takeda; radio base station, Par. 0088); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (Takeda; radio base station, Par. 0088):
transmitting, to a user equipment (UE), a configuration message that the UE is to report a content processing time of the UE (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify … a predetermined time period, in which the timing to transmit … “HARQ-ACKs” … for the PDSCH, Par. 0055;  the UE capability signaling reported when HARQ-ACK feedback in response to DL data is sent in PUCCH transmission is defined. That is, when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109; physical layer signaling (for example, DCI, Par. 0225;  “signals” may be “messages.”, Par. 0211 [Note that HARQ-ACK feedback in PUCCH transmission is defined implies it is predetermined, also evident in YIN reference]);
transmitting one or more downlink transmissions to a user equipment (UE) (Takeda; FIG. 5A … when DL data is received, Par. 0091; a downlink shared channel (PDSCH: Physical Downlink Shared CHannel), which is used by each user terminal 20 on a shared basis … User data … are communicated in the PDSCH, Par. 0148); 
receiving, from the UE in one or more uplink transmissions (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109) and in accordance with the configuration message (Takeda; “HARQ-ACKs” … for the PDSCH … scheduled by the … DCI, Par. 0055 [Note that according to the scheduled PDSCH, timing of HARQ-ACK transmission is based on TBS for PDSCH]), an indication of a content processing time associated with the UE processing one or more downlink signals transmitted in the one or more downlink transmissions (Takeda; FIG. 5A is a diagram to explain the processing procedure … when DL data is received, downlink control information (DL assignment) is decoded, and DL data is demodulated and decoded based on the decoded downlink control information, Par. 0091; the processing time may fluctuate depending on the size of data (TBS: Transport Block Size) and the amount of frequency resources (the number of PRBs (Physical Resource Blocks)), Par. 0107); and 
transmitting downlink control information to the UE scheduling a downlink transmission and an uplink transmission in response to the downlink transmission based at least in part on the indication of the content processing time from the UE (Takeda; The network configures the timing to send HARQ-ACK feedback to the user terminal via PUCCH transmission based on the received UE capability information, Par. 0118; when the user terminal detects control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs” (Hybrid Automatic Repeat reQuest-Acknowledgements), “ACKs/NACKs,” “A/Ns,”, etc.) for the PDSCH, Par. 0055).
Reference Takeda teaches that when UE detects DCI, the UE identifies a predetermined time period to transmit HARQ-ACK (Par. 0055) and  the UE reports different processing latencies when HARQ-ACK feedback is in defined PUCCH transmissions (Par. 0109).
Reference Takeda does not explicitly teach DCI indicates UE to report content processing time.
Reference YIN teaches if a compact DCI is supported for URLLC PDSCH scheduling, the PDSCH-to-HARQ-timing indicator field may be removed from the DCI. In this case, the UE 102 may determine the HARQ-ACK timing based on the processing time requirements … pre-defined/configured HARQ-ACK timing table can be used (Par. 0184);  If the TB size is smaller than or equal to a threshold P0, the HARQ-ACK is reported k0 subslots after the last symbol of the PDSCH transmission, (Par. 0166).
Takeda and YIN, each disclose UE receives DCI and determines timing to report HARQ-ACK based on processing time of PDSCH payload. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that “DCI without PDSCH-to-HARQ-timing indicator field” of Yin could have been substituted for the “DCI” of Takeda because both DCI serve the purpose of identifying timing for HARQ-ACK. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing UE to report different processing latencies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of “DCI without PDSCH-to-HARQ-timing indicator field” as taught by YIN in order to indicate UE to report latency (YIN; Par. 0184)..

Regarding claim 2 and claim 26, Takeda-YIN teaches, The method of claim 1 and The apparatus of claim 25 respectively, further comprising receiving downlink control information scheduling each of the one or more downlink transmissions and each of the one or more uplink transmissions, each of the one or more uplink transmissions being in response to a respective downlink transmission of the one or more downlink transmissions (Takeda; when the user terminal detects control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs” (Hybrid Automatic Repeat reQuest-Acknowledgements), “ACKs/NACKs,” “A/Ns,”, etc.) for the PDSCH, Par. 0055), wherein transmitting the indication of the content processing time in the one or more uplink transmissions is based at least in part on receiving the downlink control information (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109 & YIN; If the TB size is smaller than or equal to a threshold P0, the HARQ-ACK is reported k0 subslots after the last symbol of the PDSCH transmission, Par. 0166 [Note that “HARQ-ACK timing” based on processing time of TBS for PDSCH by itself a “content processing timing report”]).  

Regarding claim 3 and claim 27, Takeda-YIN teaches, The method of claim 2 and The apparatus of claim 26, wherein: 
the one or more uplink transmissions comprise uplink control transmissions (YIN;  In general, the HARQ-ACK timing can be determined implicitly, and the earliest PUCCH resource that satisfied the processing time requirements should be used, Par. 0184); and 
the indication of the content processing time is transmitted in the one or more uplink transmissions with hybrid automatic repeat request (HARQ) feedback for the one or more downlink transmissions (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109).  

Regarding claim 5, Takeda-YIN teaches, The method of claim 1, further comprising quantizing a duration of time to process. the one or more downlink signals received in the one or more downlink transmissions to determine the content processing time, wherein transmitting the indication of the content processing time in the one or more uplink transmissions is based at least in part on quantizing the time to process the one or more downlink signals (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109; UE capabilities may be represented in discrete values, Par. 0116 & YIN; If the TB size is smaller than or equal to a threshold P0, the HARQ-ACK is reported k0 subslots after the last symbol of the PDSCH transmission, Par. 0166).  
	
Regarding claim 6, Takeda-YIN teaches, The method of claim 5, wherein quantizing the time to process the one or more downlink signals comprises determining a number of slots or symbols to process the one or more downlink signals (YIN; If the TB size is smaller than or equal to a threshold P0, the HARQ-ACK is reported k0 subslots after the last symbol of the PDSCH transmission, (Par. 0166).

Regarding claim 7, Takeda-YIN teaches, The method of claim 1, wherein the one or more downlink transmissions consist of a single downlink transmission (YIN; An URLLC PDSCH transmission 2205 occurs on the DL 2201, Par. 0267), and determining the content processing time comprises determining the content processing time based at least in part on a duration of time to process the single downlink transmission (Takeda; UE capabilities may be represented in discrete values, Par. 0116 & YIN;  In general, the HARQ-ACK timing can be determined implicitly, and the earliest PUCCH resource that satisfied the processing time requirements should be used, Par. 0184).  

Regarding claim 8, Takeda-YIN teaches, The method of claim 1, wherein the one or more downlink transmissions consist of a plurality of downlink transmissions (Takeda; In general, the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116), and determining the content processing time comprises determining the content processing time based at least in part on a function of processing times to process the plurality of downlink transmissions (Takeda;  the user terminal reports the UE capability information as illustrated in FIG. 10A and FIG. 10B to the network). In FIG. 10A and FIG. 10B (and FIG. 11 and FIGS. 12), successive values are illustrated in graph representations as UE capabilities, Par. 0116).  

Regarding claim 12 and claim 23, Takeda-YIN teaches, The method of claim 1 and The method of claim 16 respectively, wherein 
the one or more downlink transmissions consist of a single downlink transmission (YIN; An URLLC PDSCH transmission 2205 occurs on the DL 2201, Par. 0267); and 
the configuration message comprises downlink control information (Takeda; when the user terminal detects control information (DCI) … the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs”, Par. 0055) configuring the UE to report the content processing time based at least in part on processing the single downlink transmission (Takeda;  the UE capability signaling reported when HARQ-ACK feedback in response to DL data is sent in PUCCH transmission is defined, Par. 0109 & YIN;  In general, the HARQ-ACK timing can be determined implicitly, and the earliest PUCCH resource that satisfied the processing time requirements should be used, Par. 0184).  

Regarding claim 15, Takeda-YIN teaches, The method of claim 1, wherein the content processing time is further associated with processing uplink signals for transmission in the one or more uplink transmissions (Takeda; UE capability signaling that is reported when UL data is transmitted in response to UL grants is defined. When UL data is sent in response to a UL grant, different processing latencies are reported as UE capability information, Par. 0121).  
  
Regarding claim 17 and claim 29, Takeda-YIN teaches, The method of claim 16 and The apparatus of claim 28, further comprising: 
determining a duration of time between the downlink transmission and the uplink transmission to allocate to the UE for processing the one or more downlink signals in the downlink transmission based at least in part on the content processing time indicated by the UE (Takeda; The network configures the timing to send HARQ-ACK feedback to the user terminal via PUCCH transmission based on the received UE capability information, Par. 0118), wherein transmitting the downlink control information to the UE scheduling the downlink transmission and the uplink transmission is based at least in part on determining the time between the downlink transmission and the uplink transmission (Takeda; when the user terminal detects control information (DCI) including an information element that assigns transmission/reception in shortened TTIs, the user terminal may identify a predetermined a predetermined time period, in which the timing to transmit or receive retransmission control information (also referred to as “HARQ-ACKs” (Hybrid Automatic Repeat reQuest-Acknowledgements), “ACKs/NACKs,” “A/Ns,”, etc.) for the PDSCH, Par. 0055).  

Regarding claim 18 and claim 30, Takeda-YIN teaches, The method of claim 16 and The apparatus of claim 28, wherein: 
the one or more uplink transmissions comprise uplink control transmissions (YIN;  In general, the HARQ-ACK timing can be determined implicitly, and the earliest PUCCH resource that satisfied the processing time requirements should be used, Par. 0184); and 
the indication of the content processing time is received in the one or more uplink transmissions with hybrid automatic repeat request (HARQ) feedback for the one or more downlink transmissions (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109).  

Regarding claim 20, Takeda-YIN teaches, The method of claim 16, wherein the one or more downlink transmissions consist of a single downlink transmission (YIN; An URLLC PDSCH transmission 2205 occurs on the DL 2201, Par. 0267), the method further comprising receiving the indication of the content processing time based at least in part on the single downlink transmission (Takeda; UE capabilities may be represented in discrete values, Par. 0116 & YIN;  In general, the HARQ-ACK timing can be determined implicitly, and the earliest PUCCH resource that satisfied the processing time requirements should be used, Par. 0184).  

Regarding claim 21, Takeda-YIN teaches, The method of claim 16, wherein the one or more downlink transmissions consist of a plurality of downlink transmissions (Takeda; In general, the larger the TBS/the number of PRBs of DL data, the longer it takes for the receiving/decoding process, Par. 0116), the method further comprising receiving the indication of the content processing time based at least in part on the plurality of downlink transmissions (Takeda;  the user terminal reports the UE capability information as illustrated in FIG. 10A and FIG. 10B to the network). In FIG. 10A and FIG. 10B (and FIG. 11 and FIGS. 12), successive values are illustrated in graph representations as UE capabilities, Par. 0116).  

  
Claim 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda-YIN and in further view of Jung et al. (Jung hereafter) (US 20200322971 A1).

Regarding claim 4, Takeda-YIN teaches, The method of claim 2, wherein: 
the one or more uplink transmissions comprise uplink data transmissions (an uplink shared channel (Takeda; PUSCH: Physical Uplink Shared CHannel), which is used by each user terminal 20, Par. 0150); and 
the indication of the content processing time is transmitted in the one or more uplink transmissions  (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109). 
Although Takeda-YIN teaches HARQ-ACK on PUCCH, but fail to explicitly teach,
transmitted in the one or more uplink transmissions with uplink data in response to the one or more downlink transmissions.  
However, in the same field of endeavor, Jung teaches,
transmitted in the one or more uplink transmissions with uplink data in response to the one or more downlink transmissions (Jung; HARQ-ACK mapping on PUSCH for a UE supporting URLLC PUCCH/PUSCH, Par. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-YIN to include the use of PUSCH as taught by Jung in order to carry HARQ-ACK (Jung; Par. 0042).

Regarding claim 19, Takeda-YIN teaches, The method of claim 2, wherein: 
the one or more uplink transmissions comprise uplink data transmissions (an uplink shared channel (Takeda; PUSCH: Physical Uplink Shared CHannel), which is used by each user terminal 20, Par. 0150); and 
the indication of the content processing time is received in the one or more uplink transmissions  (Takeda; when HARQ-ACK feedback in response to DL data is transmitted via PUCCH transmission, different processing latencies are reported as UE capability information, Par. 0109). 
Although Takeda-YIN teaches HARQ-ACK on PUCCH, but fail to explicitly teach,
transmitted in the one or more uplink transmissions with uplink data in response to the one or more downlink transmissions.  
However, in the same field of endeavor, Jung teaches,
transmitted in the one or more uplink transmissions with uplink data in response to the one or more downlink transmissions (Jung; HARQ-ACK mapping on PUSCH for a UE supporting URLLC PUCCH/PUSCH, Par. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-YIN to include the use of PUSCH as taught by Jung in order to carry HARQ-ACK (Jung; Par. 0042).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416